Citation Nr: 1241502	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  10-14 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to recognition as a surviving spouse (for the purposes of basic eligibility to VA survivor's benefits, to include death pension).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel



INTRODUCTION

The Veteran had active service from July 1966 to March 1969, and from June 1970 to September 1974.  He died in February 2005. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.   

The appellant requested a hearing before a Veterans Law Judge but failed to report at her scheduled Videoconference hearing.  The request for a hearing is deemed withdrawn.  


FINDING OF FACT

The Veteran and the appellant were married in November 1999, and no divorce had been entered at the time of the Veteran's death; there was no continuous cohabitation of the Veteran and the appellant from the time of marriage until the time of the Veteran's death.  


CONCLUSION OF LAW

The appellant is not a surviving spouse for the purposes of eligibility to VA death benefits.  38 U.S.C.A. §§ 1102, 1304, 1541 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.50, 3.53, 3.54 (2012).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the Veteran with a claim.  In the instant case, the Board finds that VA fulfilled its duties to the appellant under the VCAA.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) and, inform the claimant about the information and evidence the claimant is expected to provide.  Although no longer required, in this case it was requested that the claimant provide any evidence in her possession that pertains to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  The appellant was informed of the information needed to establish her status as the Veteran's surviving spouse and it is pertinent to note that she is represented by the Veterans of Foreign Wars of the United States (VFW).  That organization is presumed to have knowledge of what is necessary to establish "surviving spouse" status for the purposes of eligibility to VA death benefits.  Neither the appellant nor her representative have pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  



Legal Criteria

VA death benefits may be paid to a surviving spouse who was married to the Veteran: (1) one year or more prior to the Veteran's death or (2) for any period of time, if a child was born of the marriage, or was born to them before the marriage. 38 U.S.C.A. §§ 1102, 1304, 1541 (West 2002 & Supp. 2009); 38 C.F.R. § 3.54 (2012).  The term "surviving spouse" is defined as a person of the opposite sex who (1) was the lawful spouse of a Veteran at the time of the Veteran's death, and (2) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death, except where there was a separation which was due to the misconduct of, or procured by, the Veteran without fault of the spouse, and (3) who has not remarried.  38 C.F.R. § 3.50 (2012). 

The requirement that there must be "continuous cohabitation" from the date of marriage to the date of death of the Veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of ,or procured by, the Veteran without the fault of the surviving spouse.  Temporary separations, which ordinarily occur, including those caused for the time being through fault of either party will not break the continuity of the cohabitation.  38 C.F.R. § 3.53(a) (2012). 

In determining whether there was continuous cohabitation, the statements of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  If the evidence establishes that the separation was either procured by the Veteran, or was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason that did not show an intent on the part of the surviving spouse to desert the Veteran, the continuity of the cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53(b) (2012); see also Alpough v. Nicholson, 490 F.3d 1352 (Fed. Cir. 2007). 

The Federal Circuit has stated that "a separation by mutual consent does not constitute desertion unless the separation resulted from misconduct or communication of a definite intent to end the marriage by the surviving spouse." Id. 

In cases of marital separation by mutual consent, in which the Veteran's spouse did not induce the separation by communicating a definite intent to end the marriage, "the statutory continuous cohabitation requirement is excused in the absence of a formal divorce, regardless of how long it has been since there was contact or a meaningful relationship between the Veteran and the surviving spouse."  See Alpough v. Peake, Slip Opinion, 2008 WL 372826, *2 (Vet. App.) (2008). 

Analysis

The Veteran in this case died in February 2005.  The appellant filed for death pension benefits subsequent to his death, and in an administrative decision of April 2009, it was determined that she was not eligible to apply as a surviving spouse.  The reason for this, was that the RO had determined that the Veteran and the appellant did not continuously cohabitate from the time of marriage until the time of  the Veteran's death.  The appellant has forwarded her disagreement with this determination.   

The record establishes that the Veteran and appellant were married in Tennessee in November 1999.  A certificate of marriage is of record, and there is no divorce decree entered in the claims file.  The appellant has contended that no divorce was ever entered, and the certificate of death does indicate that the appellant was the Veteran's spouse at the time of death.  From this, the Board can conclude that the Veteran and the appellant were never divorced.  This notwithstanding, it is a requirement that there be a "continuous cohabitation" from the time of marriage until the time of death in order for the appellant to meet basic eligibility as a surviving spouse for VA death benefits.  

In this case, there is substantial evidence, both from the appellant's own submissions and from statements forwarded by the Veteran during his lifetime, which indicate that there was not continuous cohabitation.  Indeed, the appellant has admitted to having several periods of incarceration due to her substance abuse problems, and she was separated from the Veteran from January 2000 to June 2000, and from August 2002 to November 2004 because of this.  She has testified that the Veteran provided her spousal support, both financially and emotionally during this time; however, contemporaneous evidence suggests otherwise.  Indeed, the Veteran wrote to VA that he was in the process of obtaining a divorce in December 2004, with an additional note of January 2005 confirming his intentions.  A VA clinical note of January 2005 indicates that the appellant had moved in with her parents subsequent to her most recent release from prison.  During the Veteran's terminal hospitalization, from February 19, 2005 to February [redacted], 2005 (the date of his death), the Veteran stated that he was "divorced."  Of note, the terminal hospitalization report lists the Veteran's brother as having been contacted upon the Veteran's death at the VA Medical Center, and no mention is made of the appellant being notified.  

In January 2001, the Veteran apparently was contemplating divorce; however, a subsequent document, dated in March 2001, indicates that there was reconciliation with the appellant.  A VA home visit in 2002 noted that there was cohabitation; however, given that the appellant had a history of substance abuse, it was not recommended that the Veteran utilize his spouse as a guardian for his financial affairs (Veteran was incompetent due to totally disabling service-connected dementia). 

Given these findings, it is apparent that the Veteran and his spouse had periods of cohabitation subsequent to the 1999 marriage, to include after the temporary separation due to the appellant's incarceration in 2000.  Upon the appellant's second period of incarceration, however, which lasted from 2002 until 2004, it is clear that there was a state-imposed separation, and that after the release from prison, there was enough discord in the relationship so as to preclude cohabitation.  Indeed, the Veteran voiced his initiation of divorce proceedings, and a VA medical record listed the appellant as having moved in with her parents upon her release from custody.  Per the appellant's own admission, she was in prison for nearly two years, and given the evidence showing a post-incarceration habitation with her parents, and the Veteran's desire to be divorced from the appellant, it is evident that cohabitation did not occur after the appellant's release from prison.  

While the first period of incarceration could, ostensibly, be considered a temporary separation, as the appellant did cohabitate with the Veteran following her release in June 2000, there is no such consideration possible following the second period of incarceration onward.  Indeed, such a separation was the fault of the appellant, was not by mutual consent, and based on the actions recorded at the time contemporaneous to her release, involved no desire to return to the marital home with the Veteran.  Quite the contrary, the appellant moved in with her parents and the Veteran sought to initiate divorce proceedings.

Simply put, the evidence indicates that the appellant was separated from the Veteran from approximately 2002 until his death in 2005.  At no point from the second period of incarceration to the death of the Veteran does the evidence indicate that the appellant lived with the Veteran, and indeed, in her returning to live with her parents upon release from prison, it is shown that the appellant deserted the Veteran.  The appellant has alleged that the Veteran sent financial and emotional support to her during her incarceration, and that they were committed to a successful marriage.  The evidence submitted by the Veteran's own hand contradicts this, however, and the submissions to VA authored in the months prior to his death indicate that the Veteran desired to have a divorce decree entered.  According to contemporaneous medical records, it is, as noted, also clearly indicated that the appellant was not living with the Veteran upon her release from prison and, accordingly, the Board must conclude that the appellant is not credible in her assertions, and that the preponderance of the evidence is against a finding of continuous cohabitation from the date of marriage until the Veteran's death.  Thus, while a marriage did exist between the Veteran and the appellant at the time of the Veteran's death, the appellant does not meet the requirements as a surviving spouse for the purposes of basic eligibility to VA death benefits.  


ORDER

The appellant is not a surviving spouse for the purposes of eligibility to VA death benefits.  



____________________________________________
H. N. SCHWARTZ  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


